DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received March 18, 2022:
Claims 1-10 are pending. Claims 6-10 have been withdrawn from further consideration.
The previous claim objections are withdrawn in light of the amendment.
The core of the previous rejection is maintained with slight changes made in light of the amendments in view of Foster et al. (WO 2007/137068A) and Yoshimine et al. (US 2016/072697). All changes to the rejection are necessitated by the amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “reforming control unit configured to control ignition of the ignition device” in claim 2, where the corresponding structure is a special purpose computer configured to a reforming control processing (pg. 10, lines 12-30 and Fig. 4, S4 & S5).
The “fuel supply unit configured to supply the fuel to the startup combustor” in claim 3, where the corresponding structure is a fuel pump or an equivalent thereof (pg. 7, lines 14-15).
The “combustion control unit configured to control the supply of the fuel from the fuel supply unit to the startup combustor” in claim 3, where the corresponding structure is a special purpose computer configured to a combustion control processing (pg. 10, lines 12-30 and Fig. 4, S3, S7, and S10).
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2005/0089732) in view of Foster et al. (WO 2007/137068A) and Yoshimine et al. (US 2016/0172697).
Regarding Claim 1, Aoyama et al. teaches a fuel cell system (Para. [0015]) comprising a reformer reactor (Fig. 21, #2) wherein raw fuel gas (mixture of hydrocarbon fuel and water vapor) and oxygen are reacted to produce hydrogen-rich reformate gas in an autothermal type reforming reactor (Para. [0043] & Para. [0045], lines 1-7) (i.e. a partial oxidation reformer that produces a fuel gas by subjecting a raw fuel to a partial oxidation reformer, as autothermal type reforming performs partial oxidation reforming, see Para. [0008]), a shift reactor (Fig. 21, #3) that causes a shift reaction of carbon monoxide in the fuel gas produced in the partial oxidation reformer and water vapor (Para. [0047]), a fuel cell that includes an anode and a cathode (Fig. 21, #28) that generates electric power by an electrochemical reaction between hydrogen in the reformate gas (i.e. fuel gas guided from the shift reactor) and oxygen in air (i.e. oxygen-containing gas) (Para. [0048], lines 3-8); an air supply path (i.e. oxygen-containing gas supply path) for supplying oxygen-containing gas to an oxygen-containing gas flow field provided with the cathode of the fuel cell (see Annotated Aoyama Figure 21 below) (Para. [0135]); a start burner (Fig. 21, #1) generates combustion gas (i.e. a startup combustor) disposed on an oxygen-containing gas supply path with that combusts a fuel to produce combustion gas that contains water vapor (Para. [0040]), and a combustion gas introducing path for introducing to the shift reactor, the combustion gas that was sent out from the startup combustor (see Annotated Aoyama Figure 21 below).
Aoyama et al. does not teach the startup combustor sends the combustion gas to the oxygen-containing gas flow field. 
However, Foster et al. teaches a fuel cell system comprising an activation burner (Fig. 1a, #66) (i.e. startup combustor) installed on the cathode air line which combusts the cathode air while supplying fuel from the outside (i.e. disposed on the oxygen-containing gas supply path and combusts a fuel to produce to produce a combustion gas that contains water vapor and sends the combustion gas to the oxygen-containing gas flow field) (pg. 19, lines 7-9).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyama et al. to incorporate the teaching of the startup combustor sending the combustion gas to the oxygen-containing gas flow field, as it would heat the oxygen-containing has being provided to the oxygen-containing gas flow field in the cathode as it would aid in heating the fuel cell main body to a temperature at which electricity can be generated (pg. 16, lines 28-31).
Aoyama et al. as modified by Foster et al. does not teach the combustion gas passed through the oxygen-containing gas flow field being guided to a shift reactor. 
However, Aoyama et al. further teaches a burner (Fig. 21, #51) which combusts anode gas and supplies combustion gas to the shift reactor (Fig. 21, #3) via the partial oxidation reformer (Fig. 21, #2).
Yoshimine et al. teaches an exhaust gas combustor (Fig. 1, #46) that combusts fuel gas discharged from the fuel cell stack as a fuel exhaust gas and the oxygen-containing gas discharged from the fuel cell stack as an oxygen-containing exhaust gas to produce combustion gas (Para. [0015]) and provides the combustion gas to a reformer (Fig. 1, #40). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner (Fig. 21, #51) od Aoyama et al. to incorporate the teaching of combusting the oxygen-containing gas discharged from the fuel cell stack as an oxygen-containing exhaust gas to produce combustion gas as it would provide additional gas to be combusted, producing additional combustion gas for a reformer (Para. [0015]). As the burner in Aoyama sends combustion has produced by the burner to the reformer (Para. [0124]) and combustion gas is desirable for a partial oxidation reaction (Para. [0003]), there is a reasonable expectation of success. The modification of incorporating the oxygen-containing gas discharged from the oxygen-containing gas flow field would thus result in a combustion gas passed through the oxygen-containing gas flow field to be guided to the shift reactor in modified Aoyama et al. 
	
	 
	
Annotated Aoyama Figure 21
    PNG
    media_image1.png
    589
    1079
    media_image1.png
    Greyscale

Regarding Claim 3, Aoyama et al. as modified by Foster et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Aoyama et al. further teaches a fuel injection valve (i.e. a fuel supply unit)  (Fig. 1, #13) supplies fuel to the startup burner (i.e. a fuel supply unit configured to supply the fuel to the startup combustor), wherein a controller (Fig. 1, #7) performs control when the fuel reforming system shifts from the warmup operation to the reforming operation (i.e. startup is complete), wherein in a step S6-3 (see Fig. 3), the fuel injection valve is closed and the fuel supply to the startup burner (i.e. startup combustor) is stopped and combustion gas is stopped (Para. [0061]). Thus, the controller (i.e. combustion control unit) is configured to continue the supply of the fuel from the fuel supply unit to the startup burner (i.e. startup combustor) until the startup of the fuel cell is completed, and to stop the supply of fuel from the fuel supply unit to the startup burner (i.e. startup combustor) when the startup of the fuel cell is complete. See also Fig. 4B & Para. [0062]). 
Regarding Claim 4, Aoyama et al. as modified by Foster et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Aoyama et al. further teaches a burner (Fig. 21, #51) (i.e. exhaust gas combustor) which combusts anode gas (Fig. 21, #3) (i.e. to which a fuel exhaust gas discharged from a fuel gas flow field of the fuel cell is guided, the fuel gas flow field being provided with the anode) and a combustion gas send-out path to which the combustion gas passed through the fuel cell and the exhaust gas combustor is guided (see Annotated Aoyama Fig. 21 below) wherein the combustion gas send-out path and combustion gas introducing path are connected.
Aoyama et al. does not teach the combustion gas discharged from the oxygen-containing gas flow field guided to the burner (Fig. 21, #51) (i.e. exhaust gas combustor).
However, Aoyama et al. further teaches a burner (Fig. 21, #51) which combusts anode gas and supplies combustion gas to the partial oxidation reformer (Fig. 21, #2).
Yoshimine et al. teaches an exhaust gas combustor (Fig. 1, #46) that combusts fuel gas discharged from the fuel cell stack as a fuel exhaust gas and the oxygen-containing gas discharged from the fuel cell stack as an oxygen-containing exhaust gas to produce combustion gas (Para. [0015]) and provides the combustion gas to a reformer (Fig. 1, #40). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the burner (Fig. 21, #51) od Aoyama et al. to incorporate the teaching of combusting the oxygen-containing gas discharged from the fuel cell stack as an oxygen-containing exhaust gas to produce combustion gas as it would provide additional gas to be combusted, producing additional combustion gas for a reformer (Para. [0015]). As the burner in Aoyama sends combustion has produced by the burner to the reformer (Para. [0124]) and combustion gas is desirable for a partial oxidation reaction (Para. [0003]), there is a reasonable expectation of success. The modification of incorporating the oxygen-containing gas discharged from the oxygen-containing gas flow field would therefore result in a combustion gas passed through the oxygen-containing gas flow field to be guided to the burner (i.e. exhaust gas combustor) in modified Aoyama et al. 
	Aoyama et al. further teaches a valve (Fig. 21, #56) for discharging combustion gas passed through the fuel cell and from the burner (i.e. exhaust gas combustor) (Para. [0129]) and thus, teaches a combustion gas send-out path. 
Aoyama et al. does not teach a heat exchanger for transferring heat between the combustion gas flowing in the combustion gas send-out path and the oxygen-containing gas flowing in the oxygen-contain gas supply path
However, Yoshimine et al. teaches a heat exchanger (Fig. 1, #44) for transferring heat between combustion gas flowing a combustion gas send out path (Fig. 1, #68) and oxygen-containing has flowing in an oxygen-containing gas supply path (Fig. 1, #118) (Para. [0015]), wherein the combustion gas send-out path (Fig. 1, #68) and the combustion gas introducing path (i.e. the path which introduces combustion gas to the reformer) are connected at the combustor (i.e. upstream of the heat exchanger).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyama to incorporate the teaching of the heat exchanger, transferring heat between the combustion gas send out path and the oxygen-containing gas flowing in the oxygen-containing supply path, as it would raise the temperature of the oxygen-containing gas being supplied to the fuel cell stack (Para. [0015]) allowing the operation temperature of the fuel cell stack to be maintained, providing a thermally self-sustaining operation with improved heat efficiency (Para. [0101]). Thus, Aoyama as modified by Foster et al. and Yoshimine et al. teaches the combustion gas introducing path and the combustion gas send-out path connected to each other on the exhaust gas combustor.
	Aoyama as modified by Foster et al. and Yoshimine et al. does not explicitly teach the combustion gas introducing path connected to the combustion gas send-out path on a side downstream of the exhaust gas combustor, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the respective paths connected downstream of the exhaust gas combustor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Shifting the position of connection of the combustion gas introducing path connected to the combustion gas send-out path downstream of the burner (i.e. exhaust gas combustor) would not have modified the operation of the fuel cell system.
Annotated Aoyama Figure 21

    PNG
    media_image2.png
    855
    1271
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2005/0089732) in view of Foster et al. (WO 2007/137068A) and Yoshimine et al. (US 2016/0172697). as applied to claim 1 above, and further in view of Finnerty et al. (US 2016/0254557) and Edlund (US2006/0272212).
Regarding Claim 2, Aoyama et al. as modified by Foster et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Aoyama further teaches a controller (Fig. 21, #7) comprising microprocessors, a memory, and an input/output interface configured to begin reforming operation (Para. [0053] and Fig. 2, S7) and configured to ignite the ignition source of the startup burner (Para. [0111]) (i.e. configured to ignite an ignition device). The controller as taught by Aoyama is a special purpose computer as it is a computer programmed to carry out an algorithm. 
Aoyama et al. does not teach an ignition device on the reforming reactor (i.e. partial oxidation reformer) or the controller configured to ignite the ignition device on a partial oxidation reformer when the combustion has reached the shift reactor.
However, Finnerty et al. teaches a reformer-fuel cell system (Para. [0025]) comprising a catalytic partial oxidation (referred to hereinafter as CPOX) reactor unit (i.e. partial oxidation reformer) (Fig. 4A, #408) with an igniter (Fig. 4A, #435) (i.e. ignition device), wherein the fuel cell system comprises a control system configured to control start-up of the CPOX reactor unit (Para. [0175]) and activate and deactivate the igniter on the CPOX reactor) (Fig. 3B) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the partial oxidation reformer and controller of Aoyama et al. to incorporate the teaching of  igniter configured to be controlled at start-up, it would provide further functionality of initiating partial oxidation reaction until the reaction becomes self-sustaining (Para. [0269]). 
	Aoyama et al. as modified by Finnerty et al. does not teach the control processing step of igniting the ignition device of the partial oxidation reformer when the combustion has reached the shift reactor.
	However, Edlund teaches a fuel cell system (Para. [0026]) wherein the fuel cell system comprises a fuel chamber wherein an ignition source is adapted to heat the fuel chamber to raise the temperature of a gas to second temperature that is as great as the ignition temperature to ignite the gas (Para. [0028]) (i.e. adapted to heat gas to ignition in a fuel chamber).
The combination of igniting the ignition device once gas is present in the chamber (i.e. igniting gas in the proper place) as taught by Edlund, with Aoyama et al. as modified by Finnerty et al. would yield the predictable result of igniting the combustion gas once the combustion gas is present in the chamber in which gas is to be ignited.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the teaching of igniting the ignition device once gas is present in the chamber (i.e. igniting gas in the proper place) as taught by Edlund, with Aoyama et al. as modified by Finnerty et al., as the combination would yield the predictable result of igniting the combustion gas once the combustion gas is present in the chamber in which it is to be ignited.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Thus, it would be obvious to ignite the ignition device when the combustion gas has reached the shift reactor, as presence of gas to be ignited is necessary to initiate ignition of gas and/or the initiation of partial oxidation reaction. The processing step of igniting the ignition device once combustion gas has reached the shift reactor is confirming gas (or combustion gas) is present in the partial oxidation reformer (which is downstream from the shift reactor and thus gas would necessarily be present in the partial oxidation reformer).
Claim  is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2005/0089732) in view of Foster et al. (WO 2007/137068A) and Yoshimine et al. (US 2016/0172697). as applied to claim 1 above, and further in view of Mise (JP 2014049256A), cited in the Information Disclosure Statement received December 6, 2021.The English translation of Mise provided by Applicant has been cited below.
Regarding Claim 5, Aoyama et al. as modified by Foster et al. and Yoshimine et al. teaches all of the elements of the current invention in claim 1 as explained above.
Aoyama et al. teaches a recycling line (Fig. 21, #54) which comprises a burner (Fig. 21, #51) comprising anode discharge gas and further supplies combustion gas (i.e. exhaust gas) to a passage which supplies combustion gas from the start up burner to the reforming reactor (i.e. mixes the exhaust gas  with the reforming reactor supply path).
Aoyama et al. does not teach a mixed gas supply path for supplying a mixed gas of the raw fuel and the oxygen-containing gas to the partial oxidation reformer.
	However, Mise teaches a fuel cell system wherein raw fuel gas (Fig. 2, #L1) and air (Fig. 2. #L2) are mixed at junction portion (Fig. 2, J1) and supplied to a partial oxidation reformer (Fig. 2, #5a)  (i.e. a mixed gas supply path for supplying a mixed gas of the raw fuel and oxygen-containing gas to the partial oxidation reformer, see Fig. 2, #L3) and the junction portion mixes the anode off-gas supply (i.e. exhaust gas) with the raw fuel gas and oxygen-containing gas (i.e. an exhaust gas mixing unit disposed on the mixed gas supply path) (Para. [0020]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyama et al. to incorporate the teaching of the mixed raw fuel and oxygen-containing gas supply path and exhaust gas mixing unit of Mise, as more efficient fuel cell operation  can be performed (Para. [0075]). The modification would result in the combustion gas introducing path of Aoyama et al. being connected to the exhaust gas mixing unit as the combustion gas introducing path of Aoyama et al. guides the combustion gas out from the fuel cell and to the shift reactor and the junction (i.e. exhaust gas mixing unit) further guides the combustion gas or exhaust gas to the shift reactor. 
Response to Arguments
Applicant’s arguments filed March 18, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729